ORDER
The Disciplinary Review Board having filed a report with the Court on May 24, 1995, recommending that DENISE D. ASHLEY of CAMDEN, who was admitted to the bar of this State in 1984 and who is currently on disability inactive status, be disbarred for the knowing misappropriation of client funds, in violation of RPC 1.15;
And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and DENISE D. ASHLEY is disbarred, effective immediately, and that her name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DENISE D. ASHLEY, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
*589ORDERED that DENISE D. ASHLEY comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that DENISE D. ASHLEY reimburse the Disciplinary Oversight Committee for appropriate administrative costs.